Exhibit FOR IMMEDIATE RELEASE Chicago Rivet & Machine Co. Announces First Quarter Results of Operations. Naperville, IL, May 9, 2008.Chicago Rivet & Machine Co. (Amex, symbol: CVR) today announced results for the first quarter of 2008 as summarized below: CHICAGO RIVET & MACHINE CO. Summary of Consolidated Results of Operations For the Three Months Ended March 31 2008 2007 Net sales and lease revenue $ 8,414,326 $ 9,947,576 Income before income taxes 43,663 487,272 Net income 27,663 310,272 Net income per share .03 .32 Average shares outstanding 966,132 966,132 (All figures subject to year-end audit) Contact: Kimberly A. Kirhofer Chicago
